Fourth Court of Appeals
                                         San Antonio, Texas
                                              November 13, 2019

                                             No. 04-19-00758-CR

                                       IN RE Robert RODRIGUEZ

                                      Original Mandamus Proceeding 1

                                                    ORDER

        On October 25, 2019, relator filed a petition for writ of mandamus. Because we conclude this
court lacks jurisdiction to issue a writ of mandamus against the district clerk, relator’s petition is
dismissed for lack of jurisdiction.

        It is so ORDERED on November 13, 2019.



                                                                       _____________________________
                                                                       Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of November, 2019.

                                                                       _____________________________
                                                                       Michael A. Cruz, Clerk of Court




1
 This proceeding arises out of Cause No. 2019-CR-10734, 2019-CR-10735, NM526505, 1990-CR-1294, styled The
State of Texas v. Robert Rodriguez, pending in the 437th Judicial District Court, Bexar County, Texas, the Honorable
Lori I. Valenzuela presiding.